PER CURIAM.
Judith Ellen Bohlen and Susan M. Hof-stein appeal from a final summary judgment entered in favor of Dow Jones & Company, Inc. (Dow Jones) d/b/a The Wall Street Journal. Appellants brought suit after a truck, owned and operated by TVS Trucking Co., Inc. (TVS), collided with their car while transporting Wall Street Journals for Dow Jones. Dow Jones moved for summary judgment on the grounds that it had no liability for the actions of TVS and asserted TVS’s status as an independent contractor.
The trial court granted Dow Jones’ motion which the appellants contend constitutes error. We agree and reverse. Based-on the record before us, we find that genuine issues of material fact exist which preclude summary judgment. Wills v. Sears, Roebuck & Co., 351 So.2d 29 (Fla.1977); Holl v. Talcott, 191 So.2d 40 (Fla.1966). Further, conflicting inferences can be drawn from the undisputed facts. Dawson v. Scheben, 351 So.2d 367 (Fla. 4th DCA 1977); Foster v. Lee, 226 So.2d 282 (Fla. 2d DCA 1969).
REVERSED and REMANDED.
BERANEK, DELL and WALDEN, JJ., concur.